t c summary opinion united_states tax_court hoyt m and helen j orr petitioners v commissioner of internal revenue respondent docket no 11017-07s filed date hoyt m and helen j orr pro sese horace crump for respondent morrison judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated this opinion shall not be treated as precedent for any other case respondent commissioner of internal revenue ie the irs determined a deficiency in the orrs’ federal_income_tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure petitioners helen j orr orr and hoyt j orr orr’s husband disagree with the irs’s determination the issues for decision are whether the orrs are entitled to a deduction for orr’s net gambling loss because she was a professional gambler rather than a casual gambler whether they are liable for an accuracy-related_penalty for a substantial_understatement_of_income_tax for erroneously claiming the gambling-loss deduction and omitting certain retirement benefits and the extent to which the orrs omitted certain retirement benefits from their return we conclude that sec_165 prohibits the orrs from deducting the net gambling loss even though orr was a professional gambler we further conclude that the orrs are not liable for the penalty because they acted in good_faith and because a orr’s husband’s disabling illness b orr’s diminished mental capacity associated with severe depression and c orr’s efforts to prepare the return together constitute reasonable_cause for the errors we will direct that the parties address the issue of whether the retirement benefits the orrs did report on their return are a portion of the amount the irs says they omitted which may mean that their taxable_income and deficiency are lower than the irs claims or are a separate amount through a rule computational proceeding background orr suffered from depression in and about the year in issue the record before the court does not describe orr’s mental condition precisely we follow her in calling it simply depression her condition is associated with diminished mental capacity to address even moderately complex responsibilities her boss at the railroad for which she worked saw she was more than a little disturbed and sent her to a psychologist who sent her to a psychiatrist the psychiatrist put her on medication and directed that she take a leave of absence later in the railroad granted her early retirement on account of permanent disability 2the record reflects that the orrs received payments from the railroad retirement board but it does not reflect that they received any payments from a particular railroad it seems possible therefore that orr’s employer did not itself grant her permanent disability benefits but instead helped her to apply for railroad retirement board disability benefits we infer that either organization would have required proof of disability 3on brief the irs suggested that we should not believe orr’s trial testimony thus describing her diagnosis of severe depression on the ground that the testimony lacks corroboration but the irs did not question the substance of or basis for the testimony at trial or argue that it did not then have sufficient notice of the issue of orr’s depression and diminished mental capacity we observe that the testimony is congruous with orr’s undisputed overall explanation for becoming a professional continued orr’s depression appears to have arisen at least in part from a series of unfortunate circumstances that would have been a severe emotional drain for almost anyone in orr’s husband was diagnosed with an illness believed to be terminal some time later orr’s elderly ill mother came to live with the orrs in orr’s mother died in further explaining why she was depressed orr also noted that she lost two brothers in one year about the time her mother died we infer although she did not say which year orr’s husband was present at trial but did not participate except to identify himself he appears not to have had any significant economic activity during some of the retirement benefits at issue appear to have been his and some of the interest and dividends the orrs received and some of the shares they sold during may have belonged to him or the orrs jointly we infer that he relied on orr to prepare the orrs’ joint_return which both he and she signed we find that his illness was reasonable_cause for him to rely on orr to prepare the return correctly moreover nothing before the court continued gambler and otherwise apparently credible and we reject the irs’ challenge on this point 4each spouse is generally responsible for ensuring that a joint_return the couple files is timely and correct see labelle v commissioner tcmemo_1984_69 suggests that he did not act in good_faith substantially_all of the issues in this case thus relate solely to orr orr’s mental ability was as she testified very very limited in orr’s economic activities for basically consisted of losing money to gambling and to scams the orrs also received retirement benefits dividends and interest and sold some shares orr decided to take up gambling as a business around the end of the parties agree that she gambled professionally throughout it appears that all of her gambling for the year was part of her gambling business 5she also testified and we accept that to some extent her mental abilities were still diminished even at the time of trial 6for tax purposes the term professional gambler refers to a gambler who gambles as a trade_or_business or simply a business as there appears not to be any distinction between a trade and a business for tax purposes see eg hochman v commissioner tcmemo_1986_24 to be engaged in an activity as a business one must be engaged in that activity with regularity and continuity and primarily for the purpose of profit 480_us_23 there need not actually be a profit or even a reasonable expectation of profit 78_tc_642 affd without published opinion 702_f2d_1205 u s app lexis d c cir consequently our use of the term professional gambler does not imply sophistication orr had previously been a casual gambler she apparently began to gamble heavily around the time her mother came to live with the orrs her metamorphosis into a professional gambler was likely inspired by winning a dollar_figure million jackpot at a casino in even though as she explained orr still had a lot of money at the end of it never registered on her she thought she needed a job but that nobody would hire her therefore after consulting three other gamblers who said they made their living through gambling she decided to take up gambling as a business she explained that her professional gambling activity differed from her earlier casual gambling activity in that she made a greater effort to learn to gamble profitably although orr became a professional gambler to try to win some money she now realizes that it was not a smart decision orr found that she could not make money at blackjack or poker games in which a skilled player may in some circumstances reasonably expect to profit over time nor could she make money at craps a game in which it is generally accepted that one playing under typical casino rules cannot reasonably expect to profit over time she then focused on slot machines 7a casual gambler is a gambler who is not a professional gambler hochman v commissioner supra 8orr explained that her mother enjoyed being taken to the casino regularly slot machines are devices that allow the player to engage in simple games of chance it is generally accepted that a slot- machine player cannot reasonably expect to profit over time orr tried various misguided strategies in her attempt to make money playing slot machines not surprisingly they failed as discussed in more detail later orr had an overall loss of about dollar_figure from gambling in orr had two other ventures during these appear to have been scams of which she was a victim she described one as some kind of a program for grants and setting up a web site and they talked about how you could get grants to--for different things they concentrated on low-income_housing and housing prospects the promoters’ high-pressure tactics would have warned most people to stay away orr had to agree up front to pay for the program for months and the program was promoted to her through a seminar at which she had to sign up then or not sign up she signed up and had expenses of dollar_figure for the web site business for but was mentally unable to do anything with it and never received any money through it another for which orr received dollar_figure in which she reported as gross_income but never even got my original money back suggesting that she had over time invested a greater 9the irs does not dispute that these activities were businesses for tax purposes amount was an arrangement that would supposedly multiply her investment every days she now thinks that it was just fed by people coming in and paying to begin with meaning that it was a ponzi scheme we infer that she was correctdollar_figure orr prepared the orrs’ joint_return the return herself she used the tax-preparation software turbotax to prepare the return she used the program because she wanted to avoid computational errors not because she wanted the program to tell her the appropriate tax treatment of the gambling business or any other item as she recalls and as we find for purposes of deciding this case turbotax did not give her any warning that the amount of gambling_losses she claimed might not be deductibledollar_figure the orrs reported the tax consequences of the three businesses on three respective schedules c profit or loss from business sole_proprietorship attached to the return these schedules c are simple and apparently required little accounting 10orr did not mention this business in her petition nothing suggests that the irs had even informal notice that it would be addressed at trial and the parties address it only briefly in the course of a general explanation of the entries on the orrs’ return consequently we conclude that it is not appropriate to redetermine the orrs’ gross_income from that business or to determine that they suffered any loss from it 11we understand that orr did not receive a warning to review her entries for the gambling business either on the ground that the deductibility of gambling_losses is limited or on a less specific ground such as that the amounts were unusually large work to prepare orr kept track of her winnings and losses for the gambling business by using a player’s club card issued by a casino apparently she gambled only at one casino or perhaps one group of related casinos during the irs does not question the accuracy of the schedules c except in arguing that the net gambling loss is nondeductible the schedule c for the gambling business identified the business as gambling it listed other income of dollar_figure an amount the parties have stipulated consisting entirely of gross winnings travel_expenses of dollar_figure on the designated line and other expenses described specifically as gambling_losses of dollar_figure it stated on the designated line that the net_loss for the business was dollar_figure of this amount the irs challenges the deductibility of dollar_figure which is the excess of the amounts orr bet over her proceeds from the bets we refer to this excess as the net gambling loss 12we understand that a player’s club card is a card resembling a credit card by means of which a gambler enables a casino to automatically track the gambler’s winnings and losses see eg merkin v commissioner tcmemo_2008_146 13it appears that the orrs may have reported their gross_receipts from gambling including for instance all coins paid out of slot machines as gross_income and their gross expenditures on bets including for instance all coins inserted into slot machines as losses as discussed later this practice may not have been technically correct but the irs does not challenge the practice’s correctness and the use of the practice probably does not in itself prevent the correct determination of their tax_liability the schedule c for her web site business described as computer web site and affordable homes for rent listed five items of expenses each apparently a sum of monthly fees that she paid to the promoter of the business for web site maintenance or for banking or similar services which totaled to the dollar_figure loss she reported for the business the schedule c for her business which now seems to have been a ponzi scheme described the business as reading advertisements and listed the dollar_figure in payments she received as both gross_receipts and gross_income the orrs reported dollar_figure on the return’s line entitled pensions and annuities and of this dollar_figure on the return’s next line entitled taxable_amount of the pensions and annuities as we explain later it is not clear whether these entries reflect some portion of the railroad retirement board and social_security_benefits the couple received which would mean that the remainder of those amounts may contribute to a deficiency or whether the entries reflect other income which would mean that the entirety of the railroad retirement board and social_security_benefits may contribute to a deficiency the orrs reported several thousand dollars in interest and dividend income and about dollar_figure in capital_gains from a sale of shares of norfolk southern stock as one line in the short- term capital_gain and loss schedule and another in the long-term schedule indicate sales of various amsouth funds which we infer probably means mutual-fund shares and capital-gain distributions probably from the mutual funds on the returndollar_figure these entries were not complex and the irs did not question them the orrs did not report any further items on the return other than the standard_deduction personal exemptions and credits for a small amount of tax already paid orr deducted the entire net_loss of dollar_figure from the gambling business against all of the orrs’ other income for the year in computing the taxable_income to be reported on the return the result was a reduction of taxable_income to zero we now turn to orr’s attempts to determine how to properly report her gambling business she focused on the deductibility of gambling_losses in filing the orrs’ return for a year in which she was a casual gambler orr had limited the orrs’ gambling-loss deduction to their gambling winnings in response to a question by counsel for the irs at trial she explained that she filed this way not because of sec_165 a provision that she did not seem to fully understand even by then but because an irs publication explained that she should do so she believed that 14nothing before the court suggests that receiving these gains reflected special skill or judgment the guidance in the irs publication did not apply for because she had become a professional gambler orr did not inquire as systematically or thoroughly as a sophisticated tax practitioner might she did not examine the code tax regulations or a treatise on tax law but she satisfied herself that she was a professional gambler which is correct and therefore her gambling_losses could offset her other income in the same manner as most other business_losses would which as discussed later is incorrect orr made limited attempts to seek advice from tax professionals and from other professional gamblersdollar_figure she did not have a regular_tax adviser at the time orr visited an irs office in chattanooga tennessee one irs employee there who appeared to be new expressed doubt that she could claim the deduction while another in the next cubicle said as orr recalls i’ve seen it done i don’t know how they do it but i know that it’s been done orr did legal research she went to the main library at a courthouse in trenton georgia the librarian there was unable to help orr except to suggest that she go to the courthouse’s tax 15these people were not called as witnesses given orr’s overall situation it seems possible that she may not have fully understood their advice we find however that she testified honestly and that an honest misunderstanding of their advice which we would accept in the light of her situation would similarly inform our consideration of whether there was reasonable_cause for the errors on her return library there was no librarian or anyone else at the tax library to help her on her own orr found the case of 480_us_23 which we discuss later she believed as she continued to believe throughout the proceedings in this case that it meant that a professional gambler can deduct gambling_losses in the same manner that one engaged in a business can generally deduct losses she did not find any other materials there that she understood to be relevant orr went to a lawyer whom someone had recommended to her the lawyer explained that he was not a tax practitioner but recommended an accountant ben hill orr asked hill whether she could claim the deduction she recalls that hill responded i’m not saying it can’t be done but i don’t know orr also approached another accountant this second accountant had in the past filed returns for another gambler but she would not tell orr about the tax treatment of gambling_losses because she wanted a fee and orr did not want to pay her the other professional gamblers that orr knew would not discuss their tax affairs with her orr relied in part on her past experience as a tax preparer she had done business taxes and understood that you deduct business_losses a proposition that is correct generally but subject_to numerous exceptions and limitations she used to be familiar with taxes and had worked as a tax preparer at the mass-market tax-preparation company h_r block at trial counsel for the irs did not ask orr about her work at h_r block and the record before the court reveals very little about it we do not know when she worked there how long she worked there what kinds of tax work she did there or what kinds of skills they involved we infer that she worked there well before because her early retirement for permanent disability was granted by the railroad not h_r block and because she was unable to find any job after beginning to receive benefitsdollar_figure we also do not know what further tax experience she may have had her legal research and analysis leading to this case and the form and content of her arguments in it indicate that her understanding of tax law is limited see kees v commissioner tcmemo_1999_41 after filing the return in preparing for this case or the administrative proceedings which led to it orr obtained a copy 16we do not know what kind of business taxes these were she could have for instance merely prepared simple schedules c to irs form sec_1040 u s individual_income_tax_return to report individuals’ business activities 17we do not know what orr’s job at the railroad was but the record does not indicate that it was tax related of commissioner v groetzinger supra from legal-research provider westlaw the parties attached this copy to the stipulation she also read the web site professional gambler status at www professionalgamblerstatus com and attached an excerpt from its case law page to the orrs’ pretrial memorandum the web site discusses various differences in the tax treatment of casual and professional gamblers and reproduces several gambling-related tax_court opinions the web site professional gambler status repeatedly and consistently states that net gambling_losses are not deductible for professional as well as casual gamblers and explains what sec_165 is and what it means but since the web site is fairly large and complex we infer that one suffering from diminished mental capacity might well fail to recognize the significance of the web site’s material about net gambling losses’ being nondeductible for professional as well as casual gamblers the court asked orr whether she had seen parts of the web site that referred to sec_165 which by that point in the trial had been repeatedly described to her as the section of the code that in the irs’ view would generally disallow net gambling_losses she said she had but that she had understood other parts of the site to be more important we accept this explanation the irs issued a notice_of_deficiency to the orrs for the explanatory material accompanying the notice showed that the deficiency and penalty on the notice resulted from the following determinations one determination appears to be that the orrs received the dollar_figure in now-stipulated retirement benefits discussed earlier that the now-stipulated taxable_portion of those benefits was dollar_figure and that this entire taxable_portion was to be added to their income because none of it had been shown on the returndollar_figure another determination was that no deduction was allowed for the net gambling loss a third determination was 18the irs notice cp2000 accompanying the notice_of_deficiency asserts as follows that the orrs failed to report any of the stipulated retirement benefits item no issue received from account information social_security railroad retirement social_security railroad retirement us railroad retirement board ssn for orr form 1099-ssa social_security administration ssn for orr’s husband form 1099-ssa amount reported to irs by others dollar_figure dollar_figure amount included on your return difference - - - - social_security railroad retirement total fn ref omitted dollar_figure dollar_figure- dollar_figure- in another table it asserts that the taxable_amount of these benefits is dollar_figure changes to your income and deductions shown on return reported to irs or as corrected difference social_security railroad retirement dollar_figure dollar_figure dollar_figure that a sec_6662 accuracy-related_penalty was imposed for the substantial_understatement_of_income_tax due to these alleged errors the record before the court does not indicate that orr had notice before she filed the return that she was incapable of complying with her tax obligations on her own for example it does not indicate that any tax-return errors for previous years had been revealed by an audit the orrs timely filed a petition for redetermination of their deficiency in which they request ed that professional gambler status be granted the irs agrees that orr’s gambling activity was a business in thus the contention in the petition is moot even so the main issues actually relevant to the orrs’ tax_liability for 2004--the omission of certain retirement benefits the deductibility of net gambling_losses and the existence of reasonable_cause to except the orrs from an accuracy-related_penalty for errors on their return--are properly before the court because the irs presented them in its pretrial memorandum19 and addressed them without objection at trial and in its posttrial briefdollar_figure 19we appreciate the irs’ introduction of these issues which are genuine issues that the orrs appear not to have grasped on their own it likely helped them to more fully present their case to the court 20since the orrs have the burden_of_proof on these issues continued discussion i deductibility of net gambling loss the orrs present several theories why they are entitled to deduct their net gambling loss ie the dollar_figure excess of the amounts orr bet over her proceeds from bets dollar_figure the irs argues that sec_165 which provides that l osses from wagering transactions shall be allowed only to the extent of the gains from such transactions makes the loss nondeductible noting that we held in valenti v commissioner tcmemo_1994_483 that sec_165 denies professional gamblers deductions for their net gambling lossesdollar_figure we agree with the irs and we continued under rule a they benefit from our decision to consider the issues at all 21since the orrs are representing themselves we have construed their arguments liberally cf eg 551_us_89 some of the orrs’ theories of why their net gambling loss should be deductible are procedurally improper because the orrs raised the theories only in their reply brief since we can determine on our own that these theories are not correct we need not consider whether to reject them as untimely or give the irs an opportunity to respond to them 22the irs does not dispute that orr’s gambling-related travel_expenses are deductible courts have disagreed on whether the sec_165 limitation applies only to net losses from bets themselves for instance an excess of money paid into a slot machine over money paid out from the slot machine or also to other expenses such as travel_expenses that constitute part of an overall loss from a gambling activity a recent irs internal memorandum am2008-013 summarizes precedent on each side of the issue and concludes that because the statute refers to wagering transactions which the memorandum asserts to be a narrower term than activity or others used in comparable provisions continued explain our reasoning in the course of addressing the orrs’ various arguments the orrs argue that the status of orr’s gambling as a business made the net gambling loss deductible in support of this argument they present commissioner v groetzinger u s pincite clemons v commissioner t c summary opinion and panages v commissioner t c summary opinion 2005-dollar_figure however groetzinger clemons and panages do not focus on whether a net gambling loss arising in a gambling business is deductibledollar_figure groetzinger held that gambling_losses to the extent continued sec_165 addresses only net losses from bets themselves as described above which we discuss as net gambling_losses for this case we accept the parties’ agreement that the orrs’ gambling-related travel_expenses are not limited by sec_165 because this position has a reasonable basis in law an internal memorandum does not normally bind the irs but it may cite law and contain reasoning that can inform our consideration of a case 23although sec_7463 prohibits us from treating clemons v commissioner t c summary opinion and panages v commissioner t c summary opinion as precedent meaning that we cannot base our decision in this case on having made a similar decision on comparable facts in those cases we consider the law they address and the reasoning they contain in deciding whether the orrs’ treatment of their net gambling loss was correct 24we understand however how orr who suffers from diminished mental capacity might infer from them that net gambling_losses are deductible 480_us_23 discusses the status of a gambler as a professional and a deduction for gambling_losses clemons and panages discuss the status of gamblers as casual gamblers and unavailability of certain tax benefits the web site continued of gambling winnings are deductible in computing alternative_minimum_taxable_income under the significantly different alternative_minimum_tax rules in effect for and discussed more generally what kinds of activities constitute a business for tax purposes clemons and panages both concluded that a casual gambler must include gambling winnings in gross_income and may deduct gambling_losses that do not exceed winnings as an itemized deductiondollar_figure as discussed later treatment of a deduction as above-the-line or itemized affects various other tax items continued professional gambler status from whose case law page orr printed excerpts from clemons and panages uses bold text for parts of the cases about status of gambling activities as a business and about gambling_losses being deducted on schedule a itemized_deductions or schedule c of form_1040 25commissioner v groetzinger supra pincite briefly and indirectly discusses sec_165’s limitation on net gambling_losses stating in dicta the confinement of gambling-loss deductions to the amount of gambling gains a provision brought into the income_tax law as sec_23 of the revenue act of 48_stat_689 and carried forward into sec_165 of the code closed the door on suspected abuses but served partially to differentiate genuine gambling_losses from many other types of adverse financial consequences sustained during the tax_year note in panages v commissioner supra states that if petitioner qualified as a professional gambler for purposes of sec_162 she still could claim her losses only to the extent she had gains sec_165 praytor v commissioner tcmemo_2000_282 we infer that orr did not understand the significance of the foregoing passages in their posttrial brief the orrs noted that there is no mention of sec_165 in sec_162 subsection a of which provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business their argument we infer is that sec_165 does not limit the scope of section dollar_figure although an explicit cross-reference might make the law easier to understand we reject this argumentdollar_figure sec_165 provides that losses from wagering transactions shall be allowed only to the extent of gains from such transactions the word wagering is synonymous with gambling tschetschot v commissioner tcmemo_2007_38 generally and in the federal tax context 26the brief states in relevant part in the case of a taxpayer not engaged in the trade_or_business of gambling_losses are allowable as a miscellaneous itemized_deduction but only to the extent of gains professional gamblers have qualified as being eligible to file as a business according to tax code a no where in irc code does it mention d 27it appears that at least until trial orr did not merely draw an incorrect conclusion from the absence of a cross- reference to sec_165 but failed more generally to understand the significance of that section and its relation to other tax rules consequently we need not focus on the absence of a cross-reference in deciding whether orr’s misunderstanding of law is consistent with the reasonable-cause exception to the accuracy-related_penalty sec_1_165-10 income_tax regs provides that this limitation of wagering losses to wagering gains applies on a year-by-year basis rather than over a shorter period sec_165 denies a deduction for a net gambling loss even if the loss is also described as a kind of generally deductible item such as a sec_162 business_expense a sec_165 loss from a transaction entered into for profit or a sec_212 expense for the production_of_income this broad interpretation of sec_165 is supported by its history the plain language of the code and as discussed earlier judicial precedent congress first enacted the language now reflected in sec_165 as sec_23 of the revenue act of act ch 48_stat_689 according to committee reports congress wished to reverse caselaw that allowed legal gamblers to deduct their gambling_losses against nongambling income under the interpretation of the courts illegal gambling_losses can only be taken to the extent of the gains on such transactions a similar limitation on losses from legalized gambling is provided for in the bill under the present law many taxpayers take deductions for gambling_losses but fail to report gambling gains this limitation will force taxpayers to report their gambling gains if they desire to deduct their gambling_losses h rept 73d cong 2d sess c b part and s rept 73d cong 2d sess c b part following the house committee’s language except in referring to the bill as the house bill thus the 29see 25_bta_474 affd 73_f2d_110 d c cir for a discussion of gambling taxation before the act committee reports provide no support for an argument that congress intended to express any distinction between professional and casual gambling in enacting sec_23 of the act neither does any other authority of which we are aware sec_23 of the act is entitled deductions from gross_income its flush language is simply in computing net_income there shall be allowed as deductions it set forth most of the deductions allowable against gross_income in computing net ie taxable incomedollar_figure these included among others business_expenses sec_23 of the act ch stat and losses on transactions entered into for profit sec_23 and of the act ch stat the location of sec_23 of the act alongside the other subsections of sec_23 which in turn set forth most of the deductions allowed by the code including the deduction for business_expenses confirms what we believe to be the most logical reading of sec_23 sec_23 limited all net gambling_losses even those that could also be described as another kind of generally deductible item such as busine sec_30the deductions not addressed in sec_23 of the revenue act of the act were generally limited to special classes of taxpayers such as trusts_and_estates and lack relevance to gambling transactions as such addressing instead for example distributions by trusts_and_estates see sec_162 of the act ch 48_stat_728 expensesdollar_figure the act did not contain a provision similar to current sec_7806 which provides that no inference implication or presumption of legislative construction shall be drawn or made by reason of the location or grouping of any particular section or provision or portion of this title sec_23 of the act came into the internal_revenue_code_of_1939 as subsection h of sec_23 ch 53_stat_13 sec_23 of the code was still entitled deductions from gross_income and still contained most of the deductions allowed under the income-tax law the internal_revenue_code of ch 68a stat brought what is now sec_165 to its present location within sec_165 a section that addresses losses the code like the currently effective internal_revenue_code_of_1986 placed sec_165 in part vi of subchapter_b of chapter a part entitled itemized_deductions for individuals and corporations the code placed some other kinds of deductions that might 31it is a longstanding maxim of statutory construction that if two statutes overlap the later enacted statute prevails over the earlier to the extent of the inconsistency 296_us_497 business_losses as such had long been deductible at the time the act introduced disallowance of net gambling_losses until congress’ regular practice was to enact a comprehensive tax statute including incremental changes from the prior version rather than to enact a statute containing only the incremental changes to a longstanding code even so the maxim is relevant because it reflects among other considerations the legislature’s ability to consider an older rule and take care in drafting the newer rule to overlap it or not address gambling_losses such as sec_162 business_expenses in other sections of part vi but other kinds of deductions that might also address gambling_losses such as the sec_212 deduction for expenses for the production_of_income were placed in part vii of subchapter_b of chapter a part that was entitled additional itemized_deductions for individuals dollar_figure viewed in isolation the code’s rearrangement of the code’s deduction-related provisions may appear to indicate a significant change in the relationship of those provisions to each other the designation of sec_165 as a subsection of sec_165 which unlike sec_23 of the act and code contains only a few of the kinds of deductions the income- tax law allows might suggest that sec_165 does not limit deductions allowable under other sections of the code such as sec_162 similarly the location of sec_165 within part vi of subchapter_b of chapter i might suggest that it doe sec_32valenti v commissioner tcmemo_1994_483 describes the history of what is now sec_165 moreover the provisions in sec_165 first appeared in our revenue law as sec_23 of the revenue act of ch tit i 48_stat_689 4the provisions were redesignated sec_23 in the revenue act of ch 52_stat_447 and continued as such in the code until they became the current sec_165 as enacted in the code not limit deductions allowable under other parts of the code such as part vii which contains sec_212 however the house and senate reports on the code stated that rules for the treatment of losses contained in various subsections of sec_23 of the code have been brought together in sec_165 no substantive change is made by this rearrangement h rept 83d cong 2d sess a46 s rept 83d cong 2d sess in addition the code introduced sec_7806 inference of legislative construction not to be drawn from location or grouping of provisions of code in its present form carrying forward similar language from section of the introductory enacting clause of the statute containing the code ch stat sec_7806 confirms that the designation of sec_165 as a subsection of a section addressing only a particular kind of deduction the deduction for certain losses does not in itself prevent sec_165 from applying to other kinds of deductionsdollar_figure sec_165’s use of sec_165’s term losses rather than the sec_162 and sec_212 term expenses might also in isolation suggest that the sec_165 limitation does not extend to deductions described in the latter sections but we and other courts have consistently held that net gambling_losses incurred in a business are nondeductible under sec_165 and its predecessors see eg 580_f2d_357 9th cir valenti v commissioner supra skeeles v united_states ct_cl 95_fsupp_242 although gambling_losses may be described as for continued ii applicability of sec_165 to orr’s gambling the orrs make a comment in their posttrial brief that we construe as an argument that sec_165 should not be applied to orr’s gambling activity because no meaningful distinction can be drawn between her gambling activity and other activities whose net losses are undisputedly deductible the brief says when mr eric evans of the irs office in birmingham interviewed us for our preliminary court case we mentioned losing a lot of money in the stock market and mr evans said another form of gambling and so it is yet these losses are deductible webster’s defines gamble as to play a game for money to take risks in the hope of getting better results than by some safer means to stake one’s money any business anywhere in the world is a risk ie gamble if you can name one that is not a risk i and many others would like to participate in that business conway twitty harold jenkins started a restaurant twitty burgers with of his friends investing in the business the business went under in and mr twitty reimbursed his friends for their losses and continued instance ordinary and necessary expenditures directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs describing sec_162 business_expenses nothing suggests that they thereby cease to be losses 34at trial orr testified that eric in the appeals court gave her the copy of 480_us_23 which the parties attached to their transcript we infer that eric evans was an officer in the irs office of appeals which offers taxpayers an opportunity to attempt to resolve their disputes with the irs in a relatively informal setting 35nothing else in the record addresses these losses we infer they may have occurred in years other than the one in issue claimed and was allowed the reimbursements as business_expenses we reject this argument even if it is difficult to define the outer reaches of the term gambling it is undisputed that what orr did was gambling to hold that playing a slot machine is not gambling would be an absurd interpretation of the word wagering in sec_165dollar_figure furthermore such a holding would be tantamount to saying that there is no activity that qualifies as gambling which would render sec_165 surplus language see 127_tc_219 all 36the court characterized the reimbursements as expenses of preserving the famous country singer’s reputation which we found to be essential to his country music business had conway not repaid the investors his career would have been under cloud under the unique facts of this case held the deductions are allowed excerpt from ode to conway twitty jenkins v commissioner tcmemo_1983_667 n 37the orrs appear to argue that defining gambling to include slot-machine playing would require the equally absurd result that every business is gambling it does not courts interpreting gambling for tax purposes have followed common understandings of the term which do not include most businesses for instance betting on horse races 68_tc_867 bookmaking 230_f2d_766 1st cir playing poker tschetschot v commissioner t c memo and playing slot machines chow v commissioner tcmemo_2010_48 laplante v commissioner t c memo are all gambling but speculating in junk bonds is not gambling jasinski v commissioner tcmemo_1978_1 see also skeeles v commissioner supra pincite f_supp pincite betting on sports cards and dice is gambling parts of a statute if at all possible are to be given effect quoting 412_us_609 74_tc_1016 iii does sec_165 unconstitutionally discriminate against gambling businesses the orrs ask in their brief how can a business professional gambler be subject_to self employment_tax and yet be unable to claim business deductions as any other business it is the only business the irs places the restriction that can’t show a loss what part of the law makes that distinction and is that constitutional we understand our laws are created by congress but shouldn’t the rules made by the irs be governed by someone as we have discussed sec_165 contains the gambling- loss limitation relevant to this case sec_165 is a part of the internal_revenue_code a statute enacted and amended from time to time by congress through sec_7805 and other more specific delegations of authority congress has authorized the department of the treasury of which the irs is a part to issue official interpretations of the code but we do not base our decision that a professional gambler is not entitled to deduct gambling_losses in excess of gambling gains upon an irs interpretation we base it on the language and history of the code and a longstanding principle of statutory construction we acknowledge that the internal_revenue_code treats gambling less favorably than most other businesses but we have previously rejected the argument that the constitution does not permit congress to single out the business of gambling for unfavorable tax treatment see valenti v commissioner supra cf 63_tc_51 addressing unfavorable treatment of gambling income under income_averaging provisions of prior_law revd in part on other grounds 572_f2d_193 9th cir in valenti we noted that the due process clause of the fifth_amendment has been construed as imposing an equal protection requirement in respect of classification by the federal government but that the supreme court has recognized legislatures to have wide powers to distinguish between even closely related businesses in the exercise of their taxing powers we cited the extensive history of gambling set forth in skeeles v united_states ct_cl 95_fsupp_242 in observing that plainly a classification that differentiates the business of gambling from other business may be justified in that it has ‘a rational basis and when subjected to judicial scrutiny must be presumed to rest on that basis if there is any conceivable state of facts which would support it ’ valenti v commissioner supra quoting 301_us_495 iv deductibility of the net gambling loss above_the_line a the classification of the orrs’ net gambling loss as an above-the-line deduction does not affect the sec_165 limitation the orrs claimed their gambling_losses on schedule c a standard preprinted attachment to an individual_income_tax_return irs form_1040 the instructions for form_1040 and schedule c provide for deductions listed on schedule c to be claimed above_the_line which means that the deductions are subtracted in computing adjusted_gross_income as we explain later the code does provide for a professional gambler to deduct allowable gambling_losses above_the_line the orrs stated in their pretrial memorandum that they believed the issue in this case is whether to allow or disallow gambling_losses above_the_line it is not the irs did not dispute that the orrs could deduct the allowable losses above_the_line the orrs did not explain at trial or in their posttrial briefs why they thought the irs disagreed with an above-the-line deduction for their gambling_losses we infer that the orrs believed that deducting the losses above_the_line would except the losses from the limitation of sec_165 such a belief would not be correct it is well established that sec_165 applies both to professional gamblers who as discussed later deduct their allowable gambling_losses above_the_line and to casual gamblers who deduct their allowable gambling_losses below_the_line see eg tschetschot v commissioner tcmemo_2007_38 n citing 762_f2d_1369 9th cir 16_tc_1214 and heidelberg v commissioner t c memo b consequences of deducting business-related gambling_losses above_the_line a deduction which is subtracted from gross_income to determine adjusted_gross_income agi is known as an above-the- line deduction because it is taken into account above a conspicuous line at the end of the section of form_1040 relating to agi sec_62 lists the kinds of deductions that are claimed above_the_line one set of above-the-line deductions is the deductions allowed by this chapter other than by part vii of this chapter which are attributable to a trade_or_business carried on by the taxpayer if such trade_or_business does not consist of the performance of services by the taxpayer as an employee sec_62 therefore a professional gambler 38the code is divided into subtitles chapters subchapters parts subparts and sections sec_7806 discussed earlier explains that this classification does not in itself have any legal effect the subchapter to which the quoted passage refers is entitled computation of taxable_income containing as of the year at issue secs and the part whose deductions it excludes is entitled additional itemized_deductions for individuals secs claims allowable gambling_losses and expenses as deductions above the linedollar_figure deductions other than above-the-line deductions or the sec_151 deduction for personal exemptions are known as itemized_deductions sec_63 an individual may claim itemized_deductions only if he or she does not claim the standard_deduction sec_63 therefore a casual gambler’s gambling_losses and expenses are normally itemized ie below- the-line deductions see sec_62 hochman v commissioner tcmemo_1986_24 above-the-line deductions and itemized_deductions both generally reduce taxable_income dollar-for-dollar but an above- the-line deduction for a gambling loss is sometimes more valuable than an itemized_deduction because a a taxpayer is entitled to claim an above-the-line deduction even if the standard_deduction is also claimed and b an above-the-line deduction reduces agi 39since sec_62 requires merely that the deductions be attributable to a trade_or_business not that they be deductible under sec_162 trade_or_business_expenses this result does not depend on whether the professional gambler’s deduction for gambling_losses arises under sec_162 and is limited by sec_165 see valenti v commissioner supra or both arises under and is limited by sec_165 see 162_f2d_853 5th cir holding that sec_23 of the code a predecessor to sec_165 both allowed gambling_losses without regard to profit_motive and limited them to gambling gains affg in part and revg in part a memorandum opinion of this court and agi is used to limit certain tax benefitsdollar_figure see calvao v commissioner tcmemo_2007_57 n discussing reduction of certain itemized_deductions by reference to adjusted_gross_income under sec_68 cf eg sec_170 b f relating to the deduction for charitable_contributions we noted earlier that orr may have reported the orrs’ gross_receipts from gambling as gross_income and their gross expenditures on bets as losses and that even if technically incorrect this practice probably does not in itself affect their tax_liability this follows in part from the fact that orr as a professional gambler deducts allowable gambling_losses above_the_line we and other courts have from time to time held that a gambler’s gross_income is properly determined by reducing gross_receipts from a particular bet and in the case of a professional gambler a series of related bets by the amount wagered on those bets any net_loss would still be subject_to sec_165 see 230_f2d_766 1st cir offsetting costs of related winning and losing bets by professional gamblers against their proceeds from those related 40itemized deductions generally are disallowed to the extent of percent of agi over a threshold_amount for a taxpayer whose income exceeds that amount sec_68 and certain itemized_deductions classified as miscellaneous_itemized_deductions are disallowed to the extent they do not exceed percent of total agi sec_67 but these disallowance rules do not apply to gambling_losses see sec_67 sec_68 h_r conf_rep vol ii at ii-34 1986_3_cb_1 whitten v commissioner tcmemo_1995_508 bets in determining gross_income mckenna v commissioner 1_bta_326 hochman v commissioner supra offsetting the cost of each of a casual gambler’s winning bets against his proceeds from that bet in determining his gross_income these cases suggest that the orrs may have overstated their gross_income and gambling_losses by equal amounts by treating the gross_proceeds of winning bets as gross_income and treating the cost of making those bets as losses equal overstatements of gambling gross_income and losses would not change the net gambling loss disallowed under sec_165 and would increase the deductible gambling loss dollar-for-dollar with the overstatements since even an itemized_deduction for net gambling_losses is not limited by sec_67 and sec_68 such overstatements would not change taxable_income since a professional gambler’s allowable gambling-loss deduction is claimed above_the_line the overstatements would not change agidollar_figure we thus lose nothing by accepting the statement on the orrs’ return that they had dollar_figure in gambling winnings the same amount of gross_income and dollar_figure in gambling_losses from their gambling business 41nothing suggests that the orrs have any_tax item whose treatment would be affected by the amount of their gross_income as such the extent to which the orrs would be taxable on their railroad retirement board and social_security_benefits may depend in part on their modified_adjusted_gross_income which like agi would not be affected by equal overstatements of gambling gross_income and losses v substantial_understatement_penalty sec_6662 generally imposes a 20-percent penalty described in the section’s title as the accuracy-related_penalty on underpayments of tax attributable to certain circumstances including under sec_6662 a substantial_understatement_of_income_tax sec_6664 defines an underpayment for relevant purposes not simply as a lack of payment but in relevant part as an excess of the correct_tax over the sum of a the amount shown as tax on the return and b amounts not shown as tax on the return but previously assessed or collected since the orrs paid only a small amount of tax before filing the return and reported on the return that no tax was due the majority of their correct_tax liability for the year was an underpayment under sec_6664 this is true regardless of the precise amount of their omitted retirement benefits which as we discuss later remains to be determined sec_6662 provides that a substantial_understatement_of_income_tax is with exceptions not relevant here the excess of the correct_tax required to be shown on the return over the tax_shown_on_the_return but only if that excess is greater than the greater of dollar_figure and percent of the correct taxdollar_figure since the orrs’ sec_6662 provides that a portion of an understatement attributable to a position which although ultimately determined to be erroneous is or was supported by substantial_authority or has a reasonable basis and was continued income_tax for as properly determined without the deduction for net gambling_losses exceeds dollar_figure regardless of the precise amount of the omitted retirement benefits and the tax_shown_on_the_return was zero they have a substantial_understatement_of_income_tax for the year it is undisputed that the entire underpayment is attributable to the substantial_understatement sec_6664 provides that no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the orrs argue that they had reasonable_cause for omitting the retirement benefits because orr had diminished mental capacity on account of her depression they further argue that if their deduction of net gambling_losses was in error and it was as we have explained orr’s diminished mental capacity and unsuccessful attempts to understand the law constitute reasonable_cause as discussed earlier orr’s husband was too ill to be expected to ensure that the orrs’ joint_return was filed correctly the continued adequately disclosed to the irs is not taken into account in determining the existence of a substantial_understatement neither party argues that this rule is relevant we need not consider it because we decide that the orrs are excepted from any substantial-understatement penalty on the ground that they had reasonable_cause for and acted in good_faith with respect to each of their errors see sec_1_6662-3 income_tax regs record does not indicate that anyone else had a duty to ensure the return was correct there was no agent or guardian for example thus we consider the reasonableness of the actions taken to ensure the return was correct only in the light of orr’s own diminished mental capacity the irs argues that orr’s attempts to understand the law were not sufficient and her mental capacity was not sufficiently diminished to constitute reasonable causedollar_figure in support it argues that she was able to carry out her gambling trade_or_business during and that one would generally be expected to be familiar with the tax laws relating to one’s business it further argues that orr’s mental state was sufficient that she could adequately carry on her personal affairs take care of her ailing mother and husband and keep accurate business records of her gambling enterprise as well as two other business enterprises and that orr’s implicit contention that she was a novice in tax law research was undermined by her work for h_r block and her familiarity with turbotax 43the irs has the burden of production with respect to the penalty which has been met see sec_7491 because we affirmatively find that orr suffered from diminished mental capacity that constituted reasonable_cause for the errors we express no view on which party had the burden_of_proof the irs did not contend that orr acted in bad faith separate from the argument that she did not have reasonable causedollar_figure the kinds of activities orr conducted in connection with filing the return--doing legal research and discussing her situation with the irs tax advisers and colleagues--tend to indicate that she was honestly attempting to file it correctly her transactions are consistent with a good-faith mistake she simply claimed a deduction for an actual business loss which were it not for a special rule normally would be deductible she described the transactions on her return clearly as a business of gambling in which she incurred gambling_losses making no attempt to hide the tax issue and enabling the irs to easily determine whether an examination would be appropriate moreover orr’s omission of some or all of the orrs’ retirement benefits appears to be essentially an isolated computational or transcriptional error that generally is not inconsistent with reasonable_cause and good_faith sec_1_6664-4 income_tax regs consequently we infer that if orr’s mental capacity was sufficiently diminished that she would have honestly understood her objectively flawed 44the irs concludes the section of its brief addressing the accuracy-related_penalty by stating that petitioners in bad faith and without reasonable_cause tried to circumvent the limitations of sec_165 but does not specifically explain why it believes they acted in bad faith if orr’s mental capacity was not sufficiently diminished for her to have believed that she had done enough to ensure her return was correct it would follow that she did not act in good_faith but if that were the case she would not have reasonable_cause for her errors either efforts to file a correct return to be adequate a point we address later she acted in good_faith sec_1_6664-4 income_tax regs interprets reasonable_cause for purposes of sec_6664 in relevant part as follows the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer we have found tax compliance failures resulting from mental illness including severe emotional disturbance to be due to reasonable_cause and not inconsistent with good_faith in ruckman v commissioner tcmemo_1998_83 we found reasonable_cause for an omission_of_income from a joint_return where the spouse who handled the couple’s finances was undergoing extensive treatments for cancer and the other who had long relied on her to handle their finances was undoubted ly impact ed by having a spouse battling a life-threatening illness she similarly to orr testified that i didn’t know that i wasn’t capable of what i was trying to do in gray v commissioner tcmemo_1982_392 we found reasonable_cause for omissions of income from a joint_return some of which omissions the taxpayers were unable to explain as other than simply accidental where one spouse became totally disabled and required hospitalization periodically throughout the year placing a significant emotional drain on the other who read various publications in the course of taking what she described as great care to file the return see also kees v commissioner tcmemo_1999_41 some of the foregoing cases address former sec_6653 additions to tax for negligence and fraud a precursor to the current accuracy-related and fraud penalties that was also subject_to a reasonable-cause exception we are satisfied that orr suffered from diminished mental capacity that impaired her ability to file a correct_tax return and that she was not sufficiently aware of this diminution for us to find bad faith from her failure to do something more than she did such as her failure to hire a tax adviser orr gave undisputed testimony that her employer had granted her early retirement for permanent disability on account of her depression she also stated and we accept that the fact of her disability was certified by a doctor her mother for whom she had been caring had recently died two of her brothers also had recently died and her husband had an illness believed to be terminal which continued to require her care her conduct of her businesses discussed later corroborates that she did not understand how far her mental capacity had diminished we have in the past accepted evidence less extensive than what orr presented to establish diminished mental ability as reasonable_cause for penalty purposes see ruckman v commissioner supra in which we excused the couple from a penalty in part on the basis of the undoubted impact upon the spouse who prepared the return of having a spouse battling a life-threatening illness gray v commissioner supra we noted earlier that in her pretrial memorandum orr asserted that the issue in this case was whether to allow or disallow gambling_losses above_the_line and that orr believed that an irs publication’s statement that a net gambling loss was not deductible did not apply to a professional gambler informal irs guidance is not itself law but a reasonable misunderstanding of its discussions of law can be relevant to whether a taxpayer should be excused from a penaltydollar_figure see gray v commissioner supra because orr did not explain which publication she used or how it contributed to her error and because other evidence suffices to establish reasonable_cause we do not consider her use of the irs publication 45it is well established that an ambiguity or error in informal guidance such as irs form instructions and informal publications cannot affect the operation of the tax statutes or a taxpayer's obligations thereunder see 129_tc_175 we have also held more broadly that interpretations of tax law in these informal materials are not authoritative see 59_tc_456 the irs’ argument that orr’s handling of her businesses indicates that her mental ability was not so diminished as to prevent her from filing a correct_tax return is misplaced none of orr’s businesses had a reasonable potential for profit the fact that she thought they did tends to show that her mental capacity was diminished and the fact that she persisted in them tends to show that she did not know how far her mental capacity had diminished we reject the irs’ argument that orr’s ability to keep financial records for her businesses indicates a high degree of sophistication as discussed earlier all of these records were very simple the records indicate orr’s ability to accurately report the amounts of what she understands to be her income and deductions--which generally she did but they do not indicate an ability to adequately address the legal issue of whether a professional gambler may deduct net gambling_losses we reject the irs’ argument that orr’s care for her ailing mother and husband or her ability to carry on her personal affairs meant that she did not have reasonable_cause for the errors on the return nothing suggests that orr’s care for her mother and husband reflected a degree of sophistication relevant to tax_return preparation rather than simply hard work her ability to care for them suggests at most that she may have had the ability to perform periodic tasks such as filing a tax_return every year which she did as discussed earlier orr’s handling of her affairs did not reflect any degree of sophistication her employer had found her unable to do her job her businesses were illogical the parties did not elaborate on the orrs’ sales of shares but as discussed earlier these appear not to reflect any particular skill or judgment 139_fedappx_319 2d cir affg tcmemo_2004_47 which the irs cites for the proposition that carrying on one’s personal affairs indicates a lack of reasonable_cause is distinguishable in tamberella we held and the court_of_appeals for the second circuit affirmed that a taxpayer did not have reasonable_cause for an omission_of_income from his return on the ground of mental incapacity we found that he had been hospitalized for mental illness on two occasions--10 days near the beginning of the year before the year at issue and weeks a few years after the year at issue--but that there was no evidence that he suffered from any mental incapacity in the interim we also found that during the tax_year at issue he had represented himself in an arbitration proceeding and settlement negotiations through which he obtained a large employment-related award mental incapacity did not actually prevent that taxpayer from complying with his tax obligations he was just trying to use mental incapacity from an irrelevant period as an excuse for not complying the fact that orr once prepared tax returns at h_r block does suggest that she had more relevant knowledge and experience than the average taxpayer but we infer that her skills deteriorated with time and with her overall mental capacity by the time she prepared her return she was neither able to determine the correct treatment herself nor recognize that she was unable to do so we note moreover that orr’s way of addressing an issue she found difficult would have been very roughly correct even for a tax expert she consulted others in her industry irs employees accountants a lawyer and a law librarian and considered these people’s advice in the light of her own experience research and analysis orr should have made a greater effort to find someone able to help her with her particular tax issue but we find her diminished mental capacity to be reasonable_cause for this omission we reject the irs’ argument that orr’s familiarity with turbotax undermines her contention that she is a novice in tax law research nothing about orr’s use of turbotax suggests special knowledge of tax law or tax law research we have found before that taxpayers with substantial tax and financial experience can become unable to prepare their returns correctly in gray v commissioner tcmemo_1982_392 the spouse who prepared the return had for many years prepared returns reporting the taxpayers’ farming activities in ruckman v commissioner tcmemo_1998_83 the spouse who prepared the return had for many years maintained financial records for and consulted with an accountant for the preparation of returns reporting the taxpayers’ trucking activities while those taxpayers apparently had not prepared tax returns professionally the limited record before us does not show orr’s experience to be much greater than theirs we accepted the distress gray suffered as a result of her husband’s becoming totally disabled and requiring hospitalization from time to time throughout the tax_year and the distress ruckman suffered as a result of undergoing extensive cancer treatments as being reasonable_cause for their tax compliance problems we similarly accept as reasonable_cause for orr’s significant but apparently isolated compliance problems her diminished mental capacity associated with depression which made her unable to work her gambling problem her recent loss of multiple family members and her responsibility of caring for her ailing husband vi computation of retirement benefits the stipulation of facts that the parties submitted jointly at trial stipulated that the orrs received and reported railroad retirement board and social_security_benefits totaling dollar_figure the stipulated retirement benefits during the taxable_year the petitioners received retirement benefits of dollar_figure from the u s railroad retirement board and dollar_figure from the social_security administration the petitioners failed to report any of the retirement benefits on their federal_income_tax return in the orrs’ reply brief however orr argues that i know retirement_funds are taxable and i don’t know why i did not include them i thought i had everything listed i have enclosed a copy of form_1040 showing i did report dollar_figure of which dollar_figure was considered taxable the orrs had reported dollar_figure on the return’s line entitled pensions and annuities and of this dollar_figure on the return’s next line entitled taxable_amount of the pensions and annuities social_security and certain railroad retirement board benefits should have been entered on a different line entitled social_security_benefits with a corresponding line for taxable_amount on which the orrs did not enter any amount instructions pincite it seems possible however that the orrs mistakenly entered their social_security and railroad retirement board benefits on the line for pensions and annuities these benefits are a kind of pension in the generic sense and like certain other pensions they are only partially 46we consider the partial copy of the orrs’ return enclosed with their reply brief merely an informal reference to the copy of the return which the parties had earlier submitted as a joint exhibit and stipulated to be authentic orr should not have waited until filing her reply brief to introduce the retirement-benefits issue but we consider it because we conduct proceedings in sec_7463 small tax cases informally and because the irs will have a full opportunity to address the issue in a rule computational proceeding taxable see eg sec_72 annuities including certain pensions social_security and railroad retirement board benefits since the record before the court does not specify the source of the amounts they listed on the relevant lines we do not know whether the dollar_figure of pensions and annuities they reported were a part of the dollar_figure of stipulated retirement benefits or are a separate amount of income if the orrs reported some of the stipulated retirement benefits on the return only a part of the stipulated retirement benefits and only a part of their taxable_portion would properly be added to the figures they had listed for pensions and annuities in determining the orrs’ taxable_income and tax for the year alternately the orrs may simply have reported on the return pensions and annuities other than the amounts to which the stipulation refers we decline to adopt paragraph of the stipulation as a finding of fact we may permit a party to contradict a stipulation where justice requires and we are not bound by stipulations of fact that appear contrary to the facts disclosed by the record rule e 115_tc_135 n see also 66_tc_312 the record before the court calls paragraph 47any relevant information returns or payee statements that the orrs may have filed with the return such as irs forms are not before the court into doubt and we observe that orr’s diminished mental capacity makes her more likely than a typical litigant to have failed to notice--despite exercising care reasonable in her circumstances-- that she had already reported an amount on her return therefore we will leave the portion of the orrs’ pensions and annuities if any that is separate from the stipulated retirement benefits and the portion of the stipulated retirement benefits that is taxable for the parties to compute under rule to reflect the foregoing decision will be entered under rule
